Citation Nr: 1430034	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-06 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder with major depressive disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).


FINDING OF FACT

During the appeal period, the medical evidence of record shows that the Veteran's posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) was manifested by sleep impairment, nightmares, and intrusive thoughts; mild memory impairment with complaints of forgetfulness; disturbances of mood and motivation; decreased concentration; avoidant and isolative behaviors; occasional anxiety and depression; and occasional impaired impulse control, that resulted in occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD with MDD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130, Diagnostic Code 9434-9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

The Veteran's claim of entitlement to initial increased evaluation for PTSD with MDD, arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The duty to assist the Veteran has been satisfied in this case.  VA has obtained the Veteran's service treatment records, private treatment records, records from the Social Security Administration (SSA), and VA outpatient and inpatient treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination in July 2008 that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of Veteran's service-connected PTSD with MDD during the appeal period.  Id.  

The Veteran's claim was previously before the Board in September 2012 and remanded for additional evidentiary development, to include obtaining any outstanding VA treatment records as well as affording the Veteran a VA examination.  Additional VA treatment records were added to the record in September and October 2012.  In addition, the Veteran was scheduled for a VA examination in October 2012 in conjunction with his initial rating claim for PTSD with MDD.  Evidence of record detailed that notice of the scheduled examination was sent to the Veteran's last known address and that he confirmed his attendance for the examination.  The Veteran failed to report for the examination and attempted to reschedule the examination for a later date in November 2012, providing a paltry explanation for missing the scheduled examination that he could not find the VA facility, which he had previously visited many times.  VA has a duty to assist the Veteran in obtaining information and evidence necessary to substantiate his claim, but the Veteran also has a corresponding duty to cooperate with VA in the development of a claim.  Turk v. Peake, 21 Vet. App. 565, 568 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's failure to report for the scheduled VA examination in the absence of good cause prevented the Board from obtaining additional information and evidence pertinent to his initial rating claim for PTSD with MDD.  In the absence of good cause, VA is not obligated to undertake additional measures for the purpose of offering him another examination and will proceed with rating his service-connected psychiatric disability based on the evidence of record.  38 C.F.R. § 3.655 (2013).

Based on the foregoing discussion, the Board finds substantial compliance with the September 2012 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Historically, in June 2008, the Veteran submitted claims of entitlement to service connection for PTSD and depression, which were granted in September 2008.  An initial 50 percent rating was assigned for the Veteran's service-connected PTSD with MDD, effective June 4, 2008.  A notice of disagreement was submitted in May 2009, a statement of the case was issued in February 2010, a substantive appeal was submitted in February 2010, and a supplemental statement of the case was issues in July 2010.

Pursuant to Diagnostic Codes 9411 and 9434, PTSD with MDD is rated 50 percent when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434 (2013).

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434 (2013).

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  Id.

A review of the record showed that the Veteran sought to engage the VA Compensated Work Therapy program in his community and met with a Vocational Rehabilitation specialist in 2005.  A May 2006 VA mental health assessment reflected diagnoses of PTSD and MDD with an assigned GAF score of 45.  A June 2006 VA PTSD clinic note, the Veteran complained of nightmares, daily intrusive recollections, depression, difficulty getting motivated, sleep impairment, hypervigilance, angry outbursts, and a history of assaultive behavior in 2005.  Mental status findings were noted as groomed, mildly dysphoric mood, fair to good judgment and insight, affect appropriate to thought content, no psychomotor abnormalities, articulate, coherent speech, and no suicidal ideation or psychosis.  The examiner diagnosed PTSD and mild, chronic MDD.  A September 2006 VA PTSD clinic note reflected diagnoses of PTSD and depressive disorder with an assigned GAF score of 47.  

In written statements of record, the Veteran has reported that he has trouble relaxing, difficulty sleeping, never been married, trusts few people, spends most of his time alone, and keeps his emotions to himself.  Lay statements dated from 2006 to 2008 from his family and friends detailed that the Veteran was serious, less tolerant, short tempered, quiet, isolated, depressed, had a chronic susceptibility to being overwhelmed, exhibited mood swings, and has trouble with intimacy. 

Records from the Norwich Vet Center dated from 2005 to 2008 showed findings of PTSD and depressive symptoms without suicidal ideation.  The Veteran was noted to have stable mood with fatigue, insomnia, intrusive thoughts, decreased concentration, periods of rage, angry outbursts, decreased motivation, and hypervigilance.  The Veteran was noted to be single with no children and five long-term relationships in the past.  In a July 2006 assessment, the Veteran reported symptoms of intrusive recollections, psychological distress and reactivity when exposed to combat cues, recurrent nightmares, avoidance behaviors, memory loss, decreased participation and interest in significant activities, detachment, isolation, restricted range of affect, sense of foreshortened future, sleep disturbance, irritability, outbursts of anger, difficulty concentrating, exaggerated startle response, hypervigilance, depression, and feeling helpless/hopeless.  His treating social worker noted that the Veteran's symptoms were chronic in nature and seemed to have been exacerbated by his health issues.  The social worker listed a diagnostic impression of chronic PTSD and recurrent MDD.

In a July 2006 Disability Report associated with records received from SSA in March 2010, the Veteran discussed the disabilities that limited his ability to work, referencing a July 2004 heart attack with surgery for defibrillator installation, PTSD, stress, back problems, and peripheral vascular disease.  He reported that he stopped working in February 2006.  Reports dated in August 2006 and March 2007 from the Veteran's social worker at the Norwich Vet Center showed that he had been treated for PTSD and MDD at that facility since March 2006.  It was noted that the Veteran's psychiatric disabilities had intensified during a 2005 hospitalization for septicemia and since being unemployed.  Current mental status findings were noted as depressed/anxious mood and affect; fatigue and difficulty with memory and concentration; slow speech; hypervigilance; intrusive thoughts of Vietnam and combat; psychological stress when exposed to environmental cues; periods of rage with angry outbursts when feeling threatened; feelings of estrangement from others; and fair judgment and insight.  The Veteran was noted to report difficulty coping with stress, social situations, and social interactions as well as a history of angry outbursts and fighting with peers.  The social worker commented that the Veteran's work was affected by PTSD and depressive symptoms as well as chronic health issues.  

SSA records also included a March 2007 psychiatric examination report conducted by a physician for Connecticut Disability Determination Services.  The Veteran complained of feeling depressed, lack of interest in surroundings or activities, sleep impairment, nightmares, and anxiety.  He reported that he did not receive any ongoing psychiatric treatment and had no prior history of suicide attempts.  The Veteran was noted to comment that he could not work because he had no energy and had physical problems.  Daily activities were noted to consist of working on fine art, housework, cooking, and watching television.  While the physician noted the Veteran's preference for "staying in", it was indicated that the Veteran did not seem to have major problems in terms of socializing or related to people.  Mental status findings were listed as cooperative; nightmares; moderately despondent; mildly anxious; no signs of overt psychosis; no active suicidal or homicidal ideations; appropriate affect; fair memory; oriented with clear sensorium; decreased concentration; and some insight into his situation with fair judgment.  The examiner concluded that the Veteran seemed to present with a clinical condition suggestive of dysthymia secondary to his physical problems and also secondary to his experiences in Vietnam.  It was further indicated that the Veteran seemed to present with some of the features of mild PTSD.

VA treatment records dated in 2007 reflected a positive depression screening and treatment for depression with a prescription for Zoloft. 

The Veteran filed his claim for entitlement to service connection for PTSD in June 2008.

In a July 2008 VA examination report, the Veteran complained of recurrent thoughts, physiological reactivity, depressive experiences, marked mood disturbances manifested particularly by episodes of anger, hypervigilance, social isolation, and some general feelings of helplessness/hopelessness.  The examiner noted that the Veteran described having a very low stress tolerance.  It was indicated that the Veteran had generalized paranoid stance to the world that was clearly not of psychotic proportions but rather seemed to reflect an interpersonal pattern best characterized by a paranoid personality disorder.  

Mental status examination findings were listed as well groomed, alert, oriented, and cooperative; mildly pressured and highly circumstantial speech; no evidence of psychotic level signs or symptoms with no significant thought disorder; normothymic mood with no homicidal or suicidal ideation; ranging and well-modulated affect; evidence of some behavioral and impulse dyscontrol with a history of physical alterations with others he felt "abused" by; and no evidence of addictive behaviors.  The VA examiner diagnosed recurrent MDD, chronic and mild PTSD, and paranoid personality disorder, assigning a GAF score of 60.  The examiner noted that much of the Veteran's interpersonal relationships were determined primarily by a paranoid stance in which he feels others either treat him abusively, largely because of his race, or just agitate him to the point where he needs to retreat into solitary isolation or to counterattack in an intimidating, menacing, and at times physical manner.  However, the examiner highlighted that the Veteran, at the age of 61 and with his history of heart problems, now seemed to have taken a somewhat more circumspect view of his anger, feeling that it had gotten his into trouble.  Despite his pathologies, the examiner noted that the Veteran had a productive life for much of his adult life.  It was indicated that over the past eight years, the Veteran had not been in full-time gainful employment, but had kept himself busy both in dealing with tribal affairs, engaging in his artwork, and participating in a variety of solitary recreational activities, such as hunting and fishing. 

In a January 2009 VA treatment note, the Veteran indicated that he was not interested in treatment for depression, felt it was well controlled, and was more anxious about his heart condition with pending procedure.  

In a February 2010 statement, a private licensed professional counselor listed a diagnosis of PTSD and depressive disorder, not otherwise specified, as well as assigned a GAF score of 50.  The Veteran was noted to have depression, anger, recurrent nightmares, flashbacks, and paranoia as a result of long term PTSD.  The counselor indicated that the Veteran was unable to obtain and/or maintain employment due to issues resulting for long term PTSD and depression.

VA treatment records dated in 2010 showed continued findings of depression.  In VA health psychology progress notes dated in July, September, and November 2010, the examiner noted mental status findings as well groomed and cooperative with good eye contact; stable mood with calm affect and fluent and normal speech; organized and goal-directed thought processes; no memory, concentration, or attention deficit, good insight with no homicidal or suicidal ideation; and no evidence of psychosis, mania, or paranoia.  The examiner noted that the Veteran's PTSD symptoms remained stable with mild depression and assigned GAF scores of 65 and 68.  In October 2010, the Veteran reported he was homeless, had anger management issues, and engaged in thoughts of harming others without ever engaging in hostility towards others. 

Additional VA treatment notes dated from February 2011 to October 2012 showed a pertinent past medical history of depression, anxiety, and PTSD.  During this time period, the Veteran was shown to attend and participate in a coping skills group led by a VA clinical psychologist.  In those health psychology progress notes, the Veteran was repeatedly noted to have a diagnostic history of PTSD, mild MDD, and psychosocial stresses, including unstable housing and financial difficulty.  In a December 2011 VA treatment record, the Veteran reported no depression or stress but complained of being forgetful.  Psychiatric medications were continued at that time.  In March and May 2012, the Veteran was noted to have not active issues with depression and to currently be off medications.  He was noted to be oriented times three with no hallucinations or paranoid ideation.  In an October 2012 treatment record, it was noted that the Veteran ran Native American "Pow-Wows" all over the North East.

During the appeal period, the Board finds that the Veteran's service-connected PTSD with MDD symptomatology does not meet the severity of occupational and social impairment contemplated for a rating in excess of 50 percent.  38 C.F.R. § 4.130, Diagnostic Code 9434-9411.  As noted above, a 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to certain symptoms; however, the Board finds that that level of occupational and social impairment has not been shown during this time period.  The clinical evidence of record during the appeal period does not show obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships at work and at home. 

While the Veteran has asserted that his service-connected PTSD with MDD caused him to be socially isolative, depressed, angry, and to have conflicts with others, the evidence of record indicates that the Veteran was able to work with other tribe members organize events as well as create pieces of fine artwork; to sustain relationships with family members, a girlfriend, and a few friends; to attend and benefit from individual and group therapy; and to pursue recreational activities like fishing and hunting.  While the Veteran described having difficulty controlling his anger and was shown to endorse having angry outbursts when feeling threatened, evidence of record does not indicate any periods of violence during the appeal period.  In fact, the Veteran has repeatedly indicated that he had a more circumspect or cautious view of his anger, as noted by the July 2008 VA examiner.  The most recent VA treatment records of record dated in 2012 reflected that the Veteran was not having any active issues with depression and not currently taking any psychiatric medications.

The Board is cognizant that an isolated GAF score of 50 was assigned by a private counselor in a February 2010 statement, which is indicative of serious symptomatology and serious impairment in social and occupational functioning due to service-connected PTSD with MDD.  However, given the actual psychiatric symptoms shown in this case during the appeal period, the Board finds that level of overall psychiatric impairment shown is more consistent with the assigned 50 percent rating.  In addition, a majority of the evidence of record during this time period showed the assignment of GAF scores indicative of mild to moderate symptomatology and mild to moderate impairment in social and occupational functioning due to service-connected PTSD with MDD.  The Board highlights the assigned GAF scores of 60 in the July 2008 VA examination report and of 65 and 68 in VA treatment records dated in 2010.

Based on the foregoing discussion, the Board finds that there is no basis for assignment of an initial evaluation in excess of 50 percent for the Veteran's service-connected PTSD with MDD during the entire appeal period.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD with MDD, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected psychiatric disability varied to such an extent that a rating greater or less than 50 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran's statements are competent evidence to report his increased psychiatric symptoms because this requires only personal knowledge as it comes to him through his senses.  However, the more probative evidence of record does not indicate that the assignment of an increased evaluation is warranted based on the criteria in the Rating Schedule.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased rating rendered by medical professionals given their expertise in evaluating psychiatric disorders.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected PTSD with MDD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 9434 and 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, the medical evidence of record shows that the Veteran's PTSD with MDD was manifested by sleep impairment, nightmares, and intrusive thoughts; mild memory impairment with complaints of forgetfulness; disturbances of mood and motivation; decreased concentration; avoidant and isolative behaviors; occasional anxiety and depression; and occasional impaired impulse control, that resulted in occupational and social impairment with reduced reliability and productivity.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned initial 50 percent disability rating.  A higher 70 or 100 percent rating is provided for by the regulations for certain manifestations of PTSD and MDD, but the medical evidence for the appeal period demonstrates that those manifestations are not present.  The criteria for the assigned initial 50 percent evaluation reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the scheduler evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Codes 9434, 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as discussed above, the preponderance of the evidence is against the assignment of an initial evaluation in excess of 50 percent for PTSD with MDD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has further considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  In a January 2010 rating decision, the RO denied entitlement to TDIU.  The Veteran perfected a timely appeal for that matter.  In a January 2011 rating decision, the RO granted service connection for arteriosclerotic heart disease, assigning a 100 percent rating, effective June 4, 2008.  At that time, the RO noted that, based on the schedular grant of 100 percent for the ischemic heart disease, the matter of entitlement to TDIU was considered to be fully resolved.  

The Board is cognizant that the Veteran is currently in receipt of a 100 percent disability rating for his service-connected arteriosclerotic heart disease as well as a combined 100 percent rating for his service-connected disabilities, all effective June 4, 2008.  It is also aware that although no additional disability compensation through a TDIU may be paid when a total 100 percent scheduler disability rating is already in effect, VA may still potentially consider a TDIU claim in such an instance in order to determine the Veteran's eligibility for special monthly compensation under 38 U.S.C.A. § 1114(s).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  However, in a November 2011 statement, the Veteran's representative specifically indicated that the matter of entitlement to TDIU was "closed."  In addition, evidence of record since that time has not shown that the question of entitlement to TDIU has been raised again.   Based on the foregoing, the Board finds that the issue of entitlement to TDIU has been withdrawn and is not currently before the Board.


ORDER

An initial evaluation in excess of 50 percent for PTSD with MDD, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


